Citation Nr: 0601810	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  02-16 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for left knee arthritis, 
status post left total knee replacement, claimed as secondary 
to service-connected degenerative joint disease of the 
lumbosacral spine and radiculopathy of the left and right 
lower extremities.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The veteran served on active duty from June 1952 to June 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

Procedural history

In a February 2002 rating decision, the RO denied service 
connection for a left knee disability, claimed as secondary 
to a service-connected low back disability.  In April 2002, 
the veteran indicated disagreement with the RO's decision and 
a Statement of the Case was issued in August 2002.  The 
veteran perfected his appeal by means of his submission of a 
substantive appeal (VA Form 9) in September 2002.

In November 2002, the veteran testified before a Decision 
Review Officer at the RO.  A transcript of that hearing is 
associated with the veteran's VA claims folder.

In December 2003, the Board remanded the matter for 
additional evidentiary development.  That development was 
completed, and in August 2005 the VA Appeals Management 
Center issued a supplemental statement of the case which 
continued to deny the claim.  The veteran's claims folder has 
been returned to the Board for further appellate proceedings.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
current left knee arthritis, status post left total knee 
replacement, is causally related to his service-connected 
degenerative joint disease of the lumbosacral spine with 
radiculopathy of the left and right lower extremities.



CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for secondary service connection for left knee arthritis, 
status post left total knee replacement, are met.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
arthritis of the right knee, status post left total knee 
replacement.  He argues that his left knee arthritis is 
casually related to his service-connected low back 
disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence. 

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in March 2001, May 
2002, and June 2004, the RO provided the veteran with letters 
specifically intended to address the requirements of the VCAA 
with reference to the veteran's claim.  These letters 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The most recent letter also 
advised the veteran to identify any additional information in 
support of his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification action is 
necessary.  Neither the veteran nor his representative has 
argued otherwise.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) [due process concerns with respect to VCAA 
notice must be pled with specificity].  Moreover, in light of 
the favorable decision below, it is clear that any deficiency 
in the VCAA notice requirements is harmless error.

Duty to assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  In this case, the RO has 
obtained the veteran's service medical records, as well as 
all relevant, post-service clinical records specifically 
identified by the veteran.  

Given the nature of the veteran's claim, the RO also obtained 
a VA medical examination in February 2002.  In addition, 
pursuant to the Board's December 2003 remand, another medical 
opinion was obtained in June 2004.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  The Board finds that 
another examination or opinion is not necessary.  

For the reasons set forth above, the Board finds that the 
development of this claim on appeal has been consistent with 
the provisions of the VCAA, without any error that would 
affect the essential fairness of this adjudication.  Neither 
the veteran nor his representative has argued otherwise.  In 
any event, given the favorable decision below, it is clear 
that any VCAA development deficiency is harmless error.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005). The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a hearing at the RO.

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

For certain chronic disorders, including arthritis, service 
connection may be presumed to have been incurred in service 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2005).



Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Factual Background

The veteran's service medical records are negative for 
complaints or findings of a left knee injury or disability, 
including arthritis.  At his January 1972 military retirement 
medical examination, the veteran's lower extremities were 
normal on clinical evaluation.  Also at his January 1972 
military retirement examination, the examiner noted that the 
veteran had undergone repair of a herniated nucleus pulposus 
in 1969 and currently exhibited mild degenerative arthritis 
of the lumbosacral spine.  

In July 1972, the veteran filed an application for VA 
compensation benefits, seeking service connection for a low 
back disability.  In a July 1972 rating decision, the RO 
granted service connection for degenerative arthritis of the 
lumbosacral spine with history of herniated nucleus pulposus.  
An initial noncompensable rating was assigned.  The veteran's 
low back disability is currently rated as 60 percent 
disabling, and he is in receipt of a total rating based on 
individual unemployability due to service-connected 
disability.  In addition, secondary service connection has 
been awarded for radiculopathy of the right and left lower 
extremities, secondary to the veteran's service-connected low 
back disability.  Separate 20 percent ratings have been 
assigned for radiculopathy of the right and left lower 
extremities.  

In September 2001, the veteran submitted a claim of service 
connection for left knee arthritis, secondary to his service-
connected low back disability.  

Evidence associated with the record on appeal includes VA 
clinical records showing X-ray findings of left knee 
arthritis in July 1996.  Subsequent VA clinical records show 
continued treatment for left knee arthritis, with complaints 
of increasing left knee symptomatology.  In July 2000, the 
veteran was hospitalized in connection with his complaints of 
increasing left knee pain and underwent a total left knee 
arthroplasty.  

The veteran underwent VA medical examination in January 2002.  
He complained of stiffness and numbness in the left knee, 
with weakness in the foot.  After examining the veteran and 
reviewing the claims folder, the examiner diagnosed history 
of degenerative arthritis of the left knee with total 
arthroplasty, swelling, and painful, reduced motion.  The 
examiner noted that he had been asked to comment on whether 
the veteran's left knee condition was secondary to his 
service connected low back disability.  He indicated 

This examiner does not believe that the 
degenerative disease of the back and disc disease 
of the back caused subsequent degeneration that has 
been noted, but the veteran's left knee is likely a 
chronic condition overshadowed by the back pain 
earlier, type of degeneration described before the 
arthroplasty with spurs and the compartments 
involving are commonly those with some degree of 
degenerative change.  This examiner does not see a 
reason from what he observed from the veteran's 
reported activities, that is, less walking, unable 
to run, unable to further injure or damage the 
lower extremity and that would not contribute to 
starting or augmenting arthritis in the left knee, 
but may in some ways protect the veteran.  

In a March 2002 memorandum, a private orthopedist indicated 
that it was his opinion that the veteran's left knee 
arthritis was significantly related to his low back 
disability.  The orthopedist reasoned that the veteran's 

long lived radiculopathy has caused him permanent 
changes in the strength of his [left] leg, the 
proprioception of his leg, weakness of his leg and 
pain.  This pain however is also affected because 
the strength and pain itself are affected so that 
he can't even tell how much pain he is in secondary 
to the radiculopathy.  This has caused a slow 
gradual degenerative change of this knee which 
resulted in his leg having severe arthritis to the 
point where he had to have a total knee 
arthroplasty.  

The veteran again underwent VA medical examination in June 
2004.  He reported continued symptoms of left knee pain, 
weakness, and stiffness.  After examining the veteran and 
reviewing the claims folder, the examiner diagnosed 
degenerative joint disease of the left knee, status post left 
total knee replacement with residuals.  The examiner noted 
that 

I was asked to comment on whether the left knee was 
caused by his back problems.  The veteran has 
bilateral knee problems greater on the left than 
the right.  In my opinion, the left knee 
degenerative joint disease was not caused by the 
degenerative disease of the lumbosacral spine.

The examiner did not provide a rationale for his opinion.  

Analysis

The veteran seeks service connection for a left knee 
disability on the basis that it is causally related to his 
service-connected low back disability.  The evidence does not 
show, nor does the veteran contend, that service connection 
is warranted on a direct or presumptive basis.  Thus, the 
Board will not address those matters and will proceed 
directly to the secondary service connection issue.  

As noted above , secondary service connection requires (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.    

As detailed in the Factual Background portion of this 
decision, both VA and private clinical records show that the 
veteran has a current left knee disorder, most recently 
diagnosed as degenerative joint disease of the left knee, 
status post left total knee replacement with residuals.  The 
Board finds that this evidence satisfies element (1) of 
Wallin.  In addition, service connection has been granted for 
status postoperative degenerative arthritis of the lumbar 
spine, as well as radiculopathy of the right and left lower 
extremities.  Thus, Wallin element (2) has also been 
satisfied.  The outcome of this case therefore revolves 
around the question of medical nexus.  

As detailed above, the evidence associated with the record on 
appeal is conflicting with respect to element (3).  On the 
one hand, the record contains the January 2002 VA medical 
examination report in which the examiner appeared to conclude 
that the veteran's left knee condition was not secondary to 
his service-connected low back disability.  However, this 
opinion is inartfully worded, making the examiner's 
conclusions somewhat unclear.  Moreover, the examiner did not 
provide a rationale for his opinion.  Both of these factors 
significantly decrease the probative value of this evidence.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence]; see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.].

The June 2004 VA medical examiner provided a much more 
clearly worded opinion, stating unequivocally that it was his 
opinion that the veteran's left knee disability was not 
caused by the service-connected low back disability.  Again, 
however, this opinion is conclusory and wholly lacking in any 
rationale, which decreases its probative value.  

On the other hand, the record contains the March 2002 
memorandum from a private orthopedist who indicated that it 
was his opinion that the veteran's left knee arthritis was 
significantly related to his low back disability.  The 
orthopedist reasoned that the veteran's service-connected low 
back disability had resulted in radiculopathy, which caused 
left leg weakness and pain.  He explained that these factors 
caused a gradual degenerative change in the left knee, 
eventually requiring a total knee arthroplasty.  

In determining the probative weight to be assigned to the 
conflicting medical opinions discussed above, the Board must 
consider factors such as the health care provider's knowledge 
and skill in analyzing the medical data.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470- 71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  In that regard, the 
Board notes that all three medical professionals who provided 
opinions in this case are clearly competent to render a 
medical opinion as to the relationship between the veteran's 
left knee disability and his service-connected low back 
disability.  The Board further observes that all three 
examiners based their conclusions on an examination of the 
veteran.  

The Board, however, believes that the opinion provided by the 
private orthopedist is the most probative in this case in 
that it was provided by a competent medical professional who 
is a specialist in the disease entity which is under 
consideration, and who examined the veteran, reviewed his 
medical history, and, unlike the other opinions of record, 
provided a rationale for his conclusion.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Rather, the evidence is in equipoise.  
Thus, the Board finds that service-connection for left knee 
arthritis, status post left total knee replacement, secondary 
to service-connected degenerative joint disease of the 
lumbosacral spine, is warranted.




ORDER

Entitlement to service connection for left knee arthritis, 
status post left total knee replacement, claimed as secondary 
to service-connected degenerative joint disease of the 
lumbosacral spine and radiculopathy of the left and right 
lower extremities, is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


